Citation Nr: 1135534	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (diabetes), including as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The Veteran served on active duty in the Navy from April 1968 to February 1972 and from February 1975 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2010 hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed diabetes as a result of exposure to herbicides while serving aboard the U.S.S. Passumpsic.  He contends that the ship carried containers of herbicides, docked close to shore, and that he was exposed to contaminated seawater in the bilges and that they would sanctuary down in Vung Tau Harbor.  As an initial matter the Board notes that, service in the Republic of Vietnam has been interpreted as requiring a veteran to have set foot on land in the Republic of Vietnam rather than mere shipboard service in offshore waters.  Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008) (cert den.) (finding foot-on-land rule to be permissible statutory interpretation); see also 38 U.S.C.A. 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service onboard a "blue water" Navy vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008).

The Board concludes that before adjudicating this claim, further development is needed to assess whether the conditions and circumstances of the Veteran's service aboard the U.S.S. Passumpsic off the coast of Vietnam involved service or visitation in country and/or likely exposed him to herbicides.  In the wake of the Haas court cases and the resulting claims, VA's concern for the issues related to herbicide exposure claims from U.S. Navy Veterans resulted in a need to clarify current claims processing policies and procedures in order to assist this group of Veterans in an equitable and consistent manner.  As a result, VA has issued guidance by providing some background information on the service of these Veterans to assist in developing and adjudicating these claims.  See Training Letter 10-06, Veterans of the Vietnam Era (dated Sept. 9, 2010).  In pertinent part, in order for the presumption of exposure to herbicides to be extended to a blue water Navy Veteran, development must provide evidence that the Veteran's docked to the shore or a pier.  There is no indication that VA attempted to obtain or otherwise account for the deck logs of the U.S.S. Passumpsic for the periods that the ship was located off shore of Vietnam-from December 26, 1968 to January 8, 1969; from January 14, 1969 to February 2, 1969; from February 4, 1969 to February 13, 1969; from February 20, 1969 to March 2, 1969; from March 23, 1969 to April 1, 1969; from April 5, 1969 to April 13, 1969; from April 19, 1969 to May 1, 1969; from May 9, 1969 to May 16, 1969; from May 22, 1969 to May 28, 1969; from February 12, 1970 to February 22, 1970; from March 1, 1970 to March 23, 1970; from March 27, 1970 to March 28, 1970; from April 4, 1970 to April 21, 1970; from May 5, 1970 to May 13, 1970; from May 17, 1970 to May 24, 1970; from June 7, 1970 to June 16, 1970; from June 29, 1970 to June 30, 1970; from April 11, 1971 to April 16, 1971; from April 21, 1971 to April 28, 1971; and from May 3, 1971 to May 8, 1971.  Because these deck logs could possibly confirm the Veteran's statements and testimony.  In this regard, the Board notes that the Veteran does not claim to have gone ashore nor that his ship went on inland waterways.  Thus, on remand, the Army and Joint Services Records Research Center (JSRRC) should review the ship's U.S.S. Passumpsic's official history for records of docking and, if this does not provide supporting evidence, will then review deck logs for the time frame identified above.  The DPRIS request should include a description as to how the Veteran's claimed exposure to herbicides occurred.  

Although claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship do not qualify for the presumption of exposure, VA should attempt to verify whether due to the Veteran's MOS, he was likely exposed to contaminated seawater in the bilges. 

The Board also finds that a VA examination would be helpful in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all development steps outlined in Training Letter 10-06 are followed.  Contact the National Personnel Records Center (NPRC), Joint Services Records Research Center (JSSRC) and Department of the Navy, and/or any other appropriate records depository, in an effort to obtain a review of deck logs and of pertinent ship history for the U.S.S. Passumpsic for the following periods-from December 26, 1968 to January 8, 1969; from January 14, 1969 to February 2, 1969; from February 4, 1969 to February 13, 1969; from February 20, 1969 to March 2, 1969; from March 23, 1969 to April 1, 1969; from April 5, 1969 to April 13, 1969; from April 19, 1969 to May 1, 1969; from May 9, 1969 to May 16, 1969; from May 22, 1969 to May 28, 1969; from February 12, 1970 to February 22, 1970; from March 1, 1970 to March 23, 1970; from March 27, 1970 to March 28, 1970; from April 4, 1970 to April 21, 1970; from May 5, 1970 to May 13, 1970; from May 17, 1970 to May 24, 1970; June 7, 1970 to June 16, 1970; from June 29, 1970 to June 30, 1970; from April 11, 1971 to April 16, 1971; from April 21, 1971 to April 28, 1971; and from May 3, 1971 to May 8, 1971-the ship's duties off the coast of Vietnam involved service or visitation in country and/or likely exposed the Veteran to herbicides, to include verification of whether due to the Veteran's MOS, he was likely exposed to herbicide contaminated seawater in the bilges.  Thereafter, make a determination relating to whether the Veteran had qualifying service in Vietnam for the purposes of presumption of exposure to herbicides and whether because of his MOS, he was likely exposed to herbicide contaminated seawater in the bilges.  All records and/or responses received should be associated with the claims file.

Make as many requests as are necessary to obtain the requested records, and end such efforts only if it is concluded that the records sought do not exist or that further efforts to obtain such records would be futile.  If any records sought are not obtained, VA should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Kansas City, Missouri VA Medical Center (VAMC), since October 1979.  All records and/or responses received should be associated with the claims file.

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed diabetes.  The entire claims file, to include a complete copy of the remand, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the examination findings, medical principles, and historical records, including available service treatment records, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during, or is otherwise related to, the Veteran's active duty from April 1968 to February 1972 and from February 1975 to October 1979, to include due to exposure to herbicides or was manifested within one year after either of the Veteran's two periods of active duty.  

The examiner should set forth the complete rationale for any opinion expressed and conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

4.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim remaining on appeal based on all likely bases of service connection, including direct and presumptive service connection.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


